Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that a two sided annuloplasty implant is not discussed in CN ‘617, that the dynamics of a two-sided ring in the beating heart are considerably different from an artificial heart valve molding ring, and that the skilled artisan would have had no reason to modify the annuloplasty implant of WO ‘017 with that of CN ‘617.  This is not found persuasive because the CN ‘617 is not required to teach a two sided ring in that the WO ‘017 patent does that, the dynamics would be accounted for by an skilled artisan (a highly educated medical doctor or PhD graduate) in that CN ‘617 not only teaches the carbon fiber reinforcement but also teaches the concept of adjusting the fiber content to adjust the rigidity/flexibility, and the motivation would be to have specific means/ways to implement the concepts of WO ‘017 to achieve the desired rigidity/flexibility by utilizing the teachings of CN ‘617.   Furthermore, both patents are from the same art of endeavor of valve annulus treatment devices even teaching closed rings in both patents; see Figure 5 of WO ‘017 and compare it to Figure 1 of CN ‘617.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the species of Figure 8b in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that all the .  This is not found persuasive because all the species do not have a special technical feature as pointed out supra.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of Figure 1 (helical) in the reply filed on January 21, 2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2022.
Claims 2, 3, 5, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2022.  It is noted that the Applicant only indicated that claim 5 of Group 1 was directed to non-elected species.  However, claim 3 and 4 set forth carbon fibers extending along an annular periphery of the support rings.  This is clearly directed to other species, for example, the species of Figure 8a.  Likewise, claims 8 and 9 are directed to other species as a layered carbon structure formed by three-dimensional printing as the species shown in Figure 6a to 8a.  It is noted that the word “substantially” in claim 2, on line 2 and in claim 3, on line 3 would render the scope of the claims indefinite if these claims were rejoined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in PCT application PCT/EP2018/063421, filed on May 22, 2018.
Specification
The substitute specification filed August 25, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Medtentia International LTD OY (WO 2016/038017; hereafter referred to as MA) in view of Beijing Star Medical Devices Co LTD (hereafter referred to as BSM).  MA meets the claim language where:
The annuloplasty implant as claimed is the annuloplasty implant of MA (100);
The first and second support rings arranged in a coil configuration as claimed are portions (105) and (106) of MA (see Figures 1a-1b);
The axial direction as claimed is shown as the dashed line in Figure 1a of MA;
The function language of adapted to be arranged on opposite sides of a native heart valve as claimed is met by MA because the MA device is 
The functional language of the rings being resiliently moveable with respect to each other is met by the description of annuloplasty implant of MA in the abstract and on page 1, line 35 to page 2, line 15.
However, MA lacks a carbon fiber material as claimed.  BSM (see the translation provided on page 3, fifth paragraph) teaches that it was known to the same art of endeavor to utilize carbon fiber in annuloplasty devices.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize carbon fibers so that the rigidity/flexibility of the sheath and core can be precisely adjusted such that they closely match.  This, in turn, would provide predictable properties and reduce the likelihood of delamination.
                            
    PNG
    media_image1.png
    1094
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    1307
    media_image2.png
    Greyscale

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MA and BSM as applied to claims 1 and 6 above, and further in view of Ryan et al (US 2007/0191939; hereafter referred to as Ryan).  MA as modified by BSM discloses the use of metal alloy materials, for the covering (102), and other materials as well (see page 8, line 35 to page 9, line 34 of MA) but not the carbon fibers therein.  Ryan (see paragraphs 24 and 59 and Figures 2B, 9, and 10) teaches that it was known to the same art of endeavor to make flexible annuloplasty device covering with carbon fiber containing fabrics that also can contain polymers and metallic material.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a carbon fiber containing fabric that is braided or woven as part of the covering so that the rigidity/flexibility of the sheath can be precisely matched to that of the core. 
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spence et al (US 2016/0199177) is cited because of its similar .
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774